*470
Motion for Rehearing.

The motion for rehearing in this cause is based on three grounds, neither of which we consider tenable.
I. Notwithstanding the record outside the bill of exceptions may show the filing of motion for new trial it must yet appear in the bill that it was filed within four days. State ex rel. Estes v. Gaither, supra. So ‘ ‘ in the absence of a bill of exceptions, it cannot appear that a motion for new trial was filed in time.” Haarstick v. Shields, supra.
II. The authorities cited in the original opinion,, when taken together, show that it must be made to appear by the bill, that the motion was filed within four days. The word “thereupon” does not so show it. As defined by the lexicographers it may mean it was within four days or it may mean no fixed - period. There is no necessity for experiments in matters of this sort. The date of the filing should have been given or the statement should have been made that it was within the four-days allowed by law.
III. It is next asserted that, though there was no motion for new trial, we must nevertheless consider the exceptions set forth in the bill; it being said that the opinion in this cause is in conflict with Fin v. Rogers, 15 Mo. 315; Wagner v. Jacoby, 26 Mo. 530 ; Prince v. Cole, 28 Mo. 486; and Gray v. Heslop, 33 Mo. 243. It has been repeatedly held by the supreme court that unless there be a motion for new trial incorporated in the bill of exceptions no errors outside the record proper will be noticed. Robinson v. Hood, 67 Mo. 660, and cases cited.
The motion for rehearing, with the concurrence of the other judges, is overruled.